UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                             _______________

                               No. 96-10375

                           (Summary Calendar)
                             _______________


                 KAREN M DALE,

                                         Plaintiff-Appellant,

                 versus

                 SHIRLEY S CHATER, COMMISSIONER OF
                 SOCIAL SECURITY,

                                         Defendant-Appellee.


          _______________________________________________

            Appeal from the United States District Court
                 For the Northern District of Texas
                            (2:95-CV-127)
          _______________________________________________
                          December 5, 1996

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     The Commissioner of Social Security ("Commissioner") denied

Karen Dale disability benefits under the Social Security Act, and

Dale challenged the denial in federal district court.             The court

granted summary judgment for the Commissioner, a decision that Dale

now appeals.    We affirm.

     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
     Karen Dale filed applications with the Commissioner of the

Social Security Administration for disability insurance benefits

and supplemental security income after being struck by a public

transit bus.      The   Commissioner       denied    both    claims.       Without

appealing   the   denial     of   these    claims,    Dale    filed    a   second

application for disability insurance benefits for the same alleged

disability.     The Commissioner denied this second application as

well.   Dale next filed a request for reconsideration, which the

Commissioner also denied.         Represented by counsel, Dale appeared

before an administrative law judge ("ALJ"), who concluded that Dale

was not disabled and therefore not entitled to disability benefits

under the Social Security Act ("Act").          The Appeals Council denied

Dale's request for review of the ALJ's decision, which made the

ALJ's decision the final decision of the Commissioner.

     Dale appealed to the federal district court for review of the

denial of disability insurance benefits.                Both parties filed

motions for summary judgment.             Based on the magistrate judge's

recommendation, and over Dale's objection, the district court

granted the Commissioner's motion and entered judgment for the

Commissioner.     Dale appeals to this Court solely on the issue of

whether substantial evidence supported the Commissioner's finding

that Dale did not suffer from disabling pain.

     Our    inquiry     is    limited      to   determining      whether       the

Commissioner's decision is supported by substantial evidence and

whether the correct legal standards were applied.                      Ripley v.
Chater, 67 F.3d 552, 555 (5th Cir. 1995).                 If supported by

substantial evidence, the Commissioner's findings are conclusive.

Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995).            Substantial

evidence is such relevant evidence as a reasonable mind might

accept to support a conclusion.          Spellman v. Shalala, 1 F.3d 357,

360 (5th Cir. 1993).          Because the Commissioner alone resolves

evidentiary conflicts, we may not reweigh the evidence, try the

issues   de   novo,   or    substitute   our   judgment   for   that   of   the

Commissioner.    Martinez, 64 F.3d at 174; Randall v. Sullivan, 956

F.2d 105, 109 (5th Cir. 1992).

     The Commissioner's evaluation of a disability claim requires

a five-step inquiry.        She must determine whether (1) the claimant

is currently employed; (2) the claimant has a severe impairment;

(3) the claimant's impairment meets or equals an impairment listed

in the appendix to the regulations; (4) the impairment prevents the

claimant from performing past relevant work; and (5) the claimant

is capable of performing work in the national economy.             Martinez,

64 F.3d at 173-74.         The claimant bears the burden of proving the

first four elements; the Commissioner, the fifth.               Greenspan v.

Shalala, 38 F.3d 232, 236 (5th Cir. 1994), cert. denied, ___ U.S.

___, 115 S. Ct. 1984, 131 L. Ed. 2d 871 (1995).                 The inquiry

terminates if, at any step, the Commissioner deems the claimant

disabled or not disabled.       Leggett v. Chater, 67 F.3d 558, 564 (5th

Cir. 1995).


                                     -3-
     Here, the ALJ determined that Dale was not disabled under step

four of the test.      The ALJ held that, although the medical evidence

establishes     that     Dale    has     degenerative    disc     disease    and

degenerative joint disease, she is not disabled as defined by the

regulations.    Dale's impairments do not prevent her from engaging

in light work.     The ALJ also concluded that Dale's allegations of

pain were not substantiated by medical evidence to the extent

alleged and thus do not support a finding of disability.                We agree.

     There is uncontroverted medical evidence that Dale suffers

from degenerative disc and joint disease and chronic cervical and

lumbar myofascial syndrome.         It is also uncontested that Dale has

bulging intervertebral discs with spurring in the lumbar region.

The magistrate judge held that "[c]learly, plaintiff has a physical

impairment      resulting        from     anatomical     and     physiological

abnormalities    which     are    demonstrable   by     medically     acceptable

clinical and laboratory diagnostic techniques."

     However, there is no evidence suggesting a herniated disc or

surgical lesion.       One examining doctor found Dale's examination to

be "entirely within normal limits."            Another opined that Dale's

impairment did not appear to require surgical intervention.                    A

third doctor noted that Dale was in good general condition, with

intact reflexes, motor power and sensory examination.                 A myelogram

showed   a   normal    cervical    and    thoracic    spine    with   discogenic

syndrome without nerve root impingement in the lumbar spine. There

was no evidence of muscle spasms, and Dale experienced only a

                                         -4-
slightly diminished range of motion and slight tenderness.

     The    record   lacks   any   mention   that    Dale   has   a   specific

disability resulting from her impairments.               There is also no

evidence that any physician restricted plaintiff's activities or

excused her from work.         In various medical reports describing

Dale's condition, examining physicians used the terms "mild,"

"slight,"     "small,"   and   "very      small"    in   describing     Dale's

impairments.    Finally, the evidence also reveals that Dale's pain

subsides after taking medication. After considering this evidence,

the ALJ concluded that Dale's impairments allow her to perform

light work.

     Dale contends that pain prevents her from working and, as

such, is the critical element upon which her claim of disability is

based.     Under the Act, pain alone can be a disabling condition,

even if its existence is unsupported by objective evidence,               Cook

v. Heckler, 750 F.2d 391, 395 (5th Cir. 1985), provided the

claimant establishes a medically determinable impairment capable of

producing disabling pain.          Ripley, 67 F.3d at 556.            Once the

claimant establishes such a medical impairment, the ALJ will

determine the claimant's work capacity by considering claimant's

subjective complaints of pain along with the medical evidence. Id.

We accord considerable deference to the ALJ's determination. James

v. Bowen, 793 F.2d 702, 706 (5th Cir. 1986).

     After weighing the evidence regarding the nature, location,


                                    -5-
onset, duration, frequency, radiation and intensity of Dale's pain,

as well as Dale's treatment for pain and her functional limitations

due to the pain, the ALJ concluded that Dale's allegations of pain

were not medically substantiated to the extent alleged.

       Subjective complaints of disability due to pain must be

corroborated by objective medical evidence.                    Wren v. Sullivan, 925

F.2d 123, 128-29 (5th Cir. 1991).                  Here, there appears to be no

medical evidence showing such disability.                      None of the treating

physicians restricted Dale's activities or issued her a medical

excuse from work. None of the physicians recorded anything showing

Dale was functionally limited or impaired.                          Although Dale was

prescribed three different pain medications (Dolobid, Anaprox and

Naprosyn), each is designed to treat only mild to moderate pain.

The   medical    records         indicate     that,      although     Dale   has    some

degenerative     disc      and    joint     disease,      these      ailments     can   be

effectively treated with "conservative treatment." After carefully

weighing this evidence, the ALJ properly concluded that the lack of

objective medical evidence did not corroborate Dale's complaints of

disabling pain.

      The ALJ doubted the credibility of Dale's testimony regarding

the   extent    of   her    pain.      The        ALJ   does   not    have   to   credit

plaintiff's     subjective        evidence        of    pain   in    the   presence     of

conflicting medical evidence.               Anthony v. Sullivan, 954 F.2d 289,

295 (5th Cir. 1992). Because the medical evidence does not support


                                            -6-
Dale's subjective complaints of disability due to pain, the ALJ

properly discounted Dale's testimony regarding the extent of her

pain.    Faced with this evidence, the district court did not err in

granting summary judgment to the Commissioner.

     The ALJ, the magistrate judge, and the district court all

carefully reviewed Dale’s claims and found them wanting.             We

conclude    that   the   Commissioner's   decision   to   deny   Dale's

application for disability benefits was supported by substantial

evidence, and we therefore AFFIRM the decision of the district

court.




                                  -7-